Illinois Official Reports

                                            Appellate Court



                               People v. Bell, 2014 IL App (3d) 120637



Appellate Court              THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                      DAVEVETT BELL, Defendant-Appellant.


District & No.               Third District
                             Docket No. 3-12-0637


Rule 23 Order filed          July 8, 2014
Motion to publish
allowed                      August 21, 2014
Opinion filed                August 21, 2014



Held                         Where defendant’s appointed counsel filed a petition pursuant to
(Note: This syllabus         Supreme Court Rule 651(c) and an amended postconviction petition
constitutes no part of the   after defendant’s pro se petition advanced to second-stage
opinion of the court but     proceedings, the trial court did not err in striking the six pro se
has been prepared by the     amendments defendant made to his petition and in dismissing the
Reporter of Decisions        petition, notwithstanding defendant’s contention that his appointed
for the convenience of       counsel failed to comply with Rule 651(c) by failing to consult with
the reader.)                 him on the merits of his amendments, since Rule 651(c) only applied
                             to defendant’s initial petition and counsel was not required to act on
                             the amendments.



Decision Under               Appeal from the Circuit Court of Peoria County, No. 04-CF-1032; the
Review                       Hon. Timothy M. Lucas, Judge, presiding.



Judgment                     Affirmed.
     Counsel on               Todd T. McHenry, of State Appellate Defender’s Office, of Chicago,
     Appeal                   for appellant.

                              Jerry Brady, State’s Attorney, of Peoria (Judith Z. Kelly, of State’s
                              Attorneys Appellate Prosecutor’s Office, of counsel), for the People.


     Panel                    JUSTICE HOLDRIDGE delivered the judgment of the court, with
                              opinion.
                              Presiding Justice Lytton and Justice Schmidt concurred in the
                              judgment and opinion.


                                                OPINION

¶1         Defendant, Davevett Bell, filed a pro se petition for postconviction relief which advanced
       to second-stage proceedings. Postconviction counsel was appointed and filed an amended
       petition accompanied by a Rule 651(c) certificate (Ill. S. Ct. R. 651(c) (eff. Dec. 1, 1984)).
       Defendant then filed a series of six pro se amendments to his original pro se petition,
       introducing new claims not made in the original petition. The trial court struck defendant’s
       pro se amendments and subsequently dismissed the petition. Defendant appeals, arguing that
       appointed counsel did not comply with the requirements of Rule 651(c). We affirm.

¶2                                                 FACTS
¶3         On October 19, 2006, defendant was convicted of attempted first degree murder (720 ILCS
       5/8-4(c)(1)(D), 9-1(a)(1) (West 2004)) and unlawful possession of a weapon by a felon (720
       ILCS 5/24-1.1(a) (West 2004)). He was sentenced to consecutive terms of imprisonment of 55
       years for attempted first degree murder and 5 years for unlawful possession. On direct appeal,
       this court affirmed defendant’s convictions and sentences. People v. Bell, No. 3-07-0010
       (2008) (unpublished order under Supreme Court Rule 23).
¶4         On September 21, 2009, defendant filed a pro se petition for postconviction relief. Four
       days later, the matter was docketed for stage-two proceedings, and the public defender was
       appointed to represent defendant. On June 17, 2010, counsel for defendant filed an amended
       petition for postconviction relief. Counsel also filed a Rule 651(c) certificate, certifying that
       he: (1) consulted with defendant by mail and in person to ascertain his contentions of
       deprivation of constitutional rights; (2) examined the record of proceedings at the trial; and (3)
       made any amendments to defendant’s pro se petition as were necessary for adequate
       presentation of defendant’s contentions.
¶5         From June of 2011 through February of 2012, defendant filed five pro se motions to
       supplement his original petition. Each of these motions raised issues not previously raised in
       defendant’s original pro se petition for postconviction relief. In the second of these
       supplemental motions, filed in September of 2011, defendant claimed for the first time that
       appellate counsel was ineffective for failing to raise the issue that defendant’s due process
       rights were violated when he was prosecuted without a fitness hearing. In support, defendant

                                                   -2-
       pointed to a 2005 psychological evaluation which found, inter alia, that defendant likely
       “experiences unusual perceptual events or full-blown hallucinations as well as unusual ideas
       that may include magical thinking or delusional beliefs.”
¶6         On April 12, 2012, counsel informed the court that “[defendant] has filed a number of
       additional matters relating to his case that I need to review and determine whether or not I
       intend to adopt them, if I need to file any 651(c).” The court granted counsel’s request for time
       and further ruled that no additional pro se motions would be considered for the purposes of that
       request. Defendant nevertheless filed his sixth pro se supplemental motion the next month.
¶7         On June 19, 2012, the State filed a motion to strike defendant’s pro se supplemental
       petitions. The State referenced the April 2012 court date, stating that counsel had yet to make
       an election as to whether he would adopt defendant’s additional arguments. Counsel appeared
       in court the next day and informed the court that he would not be adopting any of defendant’s
       pro se filings, and the court struck those pleadings. In July, the court granted the State’s motion
       to dismiss the postconviction petition, ruling only on the arguments made in defendant’s
       original pro se filing. Defendant appeals.

¶8                                             ANALYSIS

¶9         On appeal, defendant argues that appointed postconviction counsel did not provide a
       reasonable level of assistance because he failed to consult with defendant concerning the
       arguments set forth in his pro se supplemental filings and failed to adopt defendant’s argument
       that appellate counsel provided ineffective assistance by failing to raise the issue of fitness.
       Defendant contends that these failures constitute a violation of the Post-Conviction Hearing
       Act (Act) (725 ILCS 5/122-1 et seq. (West 2008)), and Illinois Supreme Court Rule 651(c)
       (eff. Dec. 1, 1984). The issue of whether postconviction counsel provided the requisite level of
       assistance is reviewed de novo. See People v. Kelly, 2012 IL App (1st) 101521.
¶ 10       The right to assistance of counsel in postconviction proceedings is not one mandated by the
       Constitution, but one of “legislative grace.” People v. Pinkonsly, 207 Ill. 2d 555, 567 (2003);
       see also Pennsylvania v. Finley, 481 U.S. 551, 555 (1987) (finding that there is no
       “constitutional right to counsel when mounting collateral attacks upon *** convictions”). The
       Act requires that counsel provide “a reasonable level of assistance” to petitioners in
       postconviction proceedings. People v. Suarez, 224 Ill. 2d 37, 42 (2007). To ensure that this
       level of assistance is met, Rule 651(c) imposes three mandatory requirements on
       postconviction counsel. Ill. S. Ct. R. 651(c) (eff. Dec. 1, 1984). The rule requires:
               “The record filed in that court shall contain a showing, which may be made by the
               certificate of petitioner’s attorney, that the attorney has consulted with petitioner by
               phone, mail, electronic means or in person to ascertain his or her contentions of
               deprivation of constitutional rights, has examined the record of the proceedings at the
               trial, and has made any amendments to the petitions filed pro se that are necessary for
               an adequate presentation of petitioner’s contentions.” Ill. S. Ct. R. 651(c) (eff. Dec. 1,
               1984).
       The filing of a Rule 651(c) certificate creates a presumption of compliance with the rule.
       People v. Mendoza, 402 Ill. App. 3d 808 (2010).



                                                    -3-
¶ 11       In the present case, appointed counsel properly filed a Rule 651(c) certificate in June of
       2010. Defendant does not contend that counsel, at that point in time, had not satisfied the
       requirements of Rule 651(c). Instead he argues, essentially, that his subsequent pro se filings
       required counsel to once again satisfy the mandates of Rule 651(c), this time with respect to the
       newly raised claims. Defendant contends that because the record demonstrates that appointed
       counsel did not fulfill the requirements with respect to these new claims, the presumption of
       compliance created by the Rule 651(c) certificate is rebutted.
¶ 12       Rule 651(c) requires that appointed counsel in postconviction proceedings consult with the
       petitioner in order “to ascertain his [or her] contentions of deprivations of constitutional
       rights” and then make “an adequate presentation of petitioner’s contentions.” (Emphases
       added.) Ill. S. Ct. R. 651(c) (eff. Dec. 1, 1984). By its plain language, the rule is limited to
       claims raised by the petitioner. People v. Davis, 156 Ill. 2d 149 (1993). Appointed counsel is
       under no duty to “explor[e], investigat[e] and formulat[e] *** potential claims.” Id. at 163.
¶ 13       This limitation of the Rule 651(c) duties to the petitioner’s claim is not a mere matter of
       form; it is grounded in the postconviction procedures themselves. Under the Act, when a pro se
       petition for postconviction relief is filed, the court must dismiss the petition if it is frivolous or
       patently without merit. 725 ILCS 5/122-2.1(a)(2) (West 2008). This is known as stage one of
       postconviction proceedings. If the court determines that a petition is not frivolous or patently
       without merit, the case proceeds to stage two, at which point the petition is docketed and
       counsel may be appointed to indigent defendants. 725 ILCS 5/122-2.1(b), 122-4 (West 2008).
       As our supreme court explained in Davis, 156 Ill. 2d 149, this distinction between stage one
       and stage two–and the fact that counsel is not provided until the second stage–is of critical
       importance:
                    “Post-conviction counsel is only required to investigate and properly present the
               petitioner’s claims. Had the legislature intended otherwise, it would, logically, have
               provided for the appointment of counsel prior to the filing of the original petition.
               Counsel’s responsibility is to adequately present those claims which the petitioner
               raises.” (Emphases in original.) Id. at 164.
¶ 14       Defendant’s actions in the present case demonstrate why the “petitioner’s claims”
       contemplated by Illinois Supreme Court Rule 651(c) (eff. Dec. 1, 1984), must be limited to
       those in the original pro se petition. The arguments raised by defendant in his original prose
       petition were deemed by the court to be nonfrivolous and worthy of appointed counsel’s
       resources. See People v. Porter, 141 Ill. App. 3d 208, 216 (1986) (“[S]ection 122-2.1 of the
       Code [of Criminal Procedure of 1963], allowing a court to dismiss frivolous post-conviction
       petitions without the appointment of counsel to the petitioners, is rationally related to the
       legitimate State interest of conserving the resources of appointed counsel for those petitioners
       who present some evidence of a substantial constitutional infringement.”). No such
       determination had been made regarding any of the new claims introduced by defendant’s
       supplemental petitions. To hold that the newly raised issues deserved assistance of counsel,
       and thus that the requirements of Rule 651(c) applied to those issues, would be to allow
       defendant to make an end run around stage-one proceedings with respect to those claims.
¶ 15       Defendant’s subsequently raised issues also cannot be said to relate back to his initial
       pro se petition simply because they were characterized as supplements or amendments to that
       petition. At the time that each of defendant’s six pro se supplemental petitions was filed, he
       was represented by appointed counsel. “A trial court has no responsibility to entertain a

                                                     -4-
       defendant’s pro se motions during the time he is represented by competent counsel, and a
       represented defendant ‘must not be permitted to proceed unfettered, to file a stream of pro se
       motions.’ ” People v. Stevenson, 2011 IL App (1st) 093413, ¶ 31 (quoting People v. Pondexter,
       214 Ill. App. 3d 79, 88 (1991)). The trial court properly struck defendant’s pro se supplemental
       pleadings.
¶ 16       We also note that to agree with defendant’s interpretation of Rule 651(c) would be to
       impose upon public defenders the burden of consulting with postconviction petitioners each
       time the petitioner raised a new issue, whether through pro se amendments or letters to
       counsel. This responsibility would be limited only by the restraint of the incarcerated
       petitioner. In the present case, counsel would have been required to meet with defendant six
       separate times. Counsel could have held one consultation following the sixth pro se
       amendment, but nothing would prevent defendant from filing a seventh, eighth, and ninth
       amendment after that. Requiring that appointed counsel respond to every contact made by
       incarcerated petitioners would be inefficient at best and impossible at worst.
¶ 17       Appointed postconviction counsel in this case filed a Rule 651(c) certificate, certifying that
       he had met each of the three requirements of that rule. Nothing in the record would rebut the
       presumption that counsel satisfied each requirement with respect to defendant’s initial pro se
       petition, nor does defendant make such an argument. Appointed counsel was therefore in full
       compliance with Rule 651(c). Because counsel’s duties under Rule 651(c) were limited to
       those claims made in defendant’s original pro se motion for postconviction relief, no inquiry
       into the merits of defendant’s subsequent claims is required.

¶ 18                                       CONCLUSION
¶ 19      The judgment of the circuit court of Peoria County is affirmed.

¶ 20      Affirmed.




                                                   -5-